Citation Nr: 1434629	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  12-00 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses in the amount of $254.00, incurred at University of Utah, Department of Neurology, Clinical Neurosciences Center, in Salt Lake City, Utah, on May 18, 2010.

(The issues of entitlement to an increased evaluation for right eye scarring, entitlement to temporary total evaluation under 38 C.F.R. § 4.29 for hospitalization, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 letter of determination by the Department of Veterans Affairs (VA) Medical Center (MC), in Fort Harrison, Montana, which denied entitlement to reimbursement for unauthorized medical expenses incurred on May 18, 2010.  This case was initially remanded in August 2011 by the Board in order for the VAMC to issue a statement of the case on this issue.  The Veteran timely completed his appeal and it has been returned to the Board at this time.  

In his January 2012 substantive appeal, the Veteran requested a Board hearing on this matter.  However, in an April 2013 correspondence, the Veteran withdrew his request for a hearing.  The Board will therefore proceed to adjudication of the above issue at this time.  Of note, the Veteran testified at a Board hearing before the undersigned in June 2010 with respect to the other issues that will be addressed in a separate decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to payment or reimbursement of unauthorized medical expenses in the approximate amount of $1500.00, incurred at University Health Care, Moran Eye Center, in Salt Lake City, Utah, have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran's treatment on May 18, 2010, was with a private Clinical Neurosciences Center, and not with an emergency room; the visit was for routine follow up of a March 2010 cerebrovascular accident.

2.  The Veteran was not in an emergent condition at the time of the May 18, 2010 treatment, and at the time, the Veteran resided at a VA facility and was already seen by VA for routine follow-ups and maintenance of his newly-prescribed medications following the March 2010 stroke.


CONCLUSION OF LAW

The criteria for establishing eligibility for payment or reimbursement of unauthorized medical expenses in the amount of $254.00, incurred at a private facility on May 18, 2010, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.52, 17.53, 17.54, 17.120, 17.121, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was not provided with adequate notice prior to adjudication of his claim; the first notice provided him was in the December 2011 statement of the case, which is not considered a proper means of notifying the Veteran of the information and evidence necessary to substantiate his claim.  

The record shows, however, that the Veteran is actually aware of the information and evidence necessary to substantiate his claim.  The records contains statements from him concerning the merits of his claim, which touch on the appropriate elements to substantiate the claim.  The Veteran clearly is aware of what information and evidence is needed.  For this reason, the Board finds that the deficiency in the VCAA notice has been overcome, and the Veteran therefore has not been prejudiced by the deficiency in notice.  

Thus, in the present case, the notice error at issue did not affect the essential fairness of the adjudication.  The Veteran had a meaningful opportunity to participate effectively in the processing of the claim.  Therefore, the notice deficiency here constitutes harmless error and does not unfairly prejudice the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, no additional development is required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran does not contend that he received any prior authorization from VA in order to see Drs. E.J.S., and/or V.C. (the physicians employed at the private facility at issue) on May 18, 2010.  There is also no evidence in the record to document that the Veteran attempted to obtain authorization and was denied such authorization, or that such authorization was granted prior to the May 18, 2010 appointment.  The Board will therefore proceed to adjudicate this case on a theory of entitlement without prior authorization.

In the absence of prior appropriate authorization under 38 C.F.R. §§ 17.53 and 17.54, in order to be entitled to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, a claimant must show:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or

(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or

(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j)); and, 

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and, 

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand would not have been reasonable.  

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  If any one of the foregoing requirements is lacking, the benefit sought may not be granted.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997); see also Melson v. Derwinski, 1 Vet. App. 334, 337 (the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

With regards to the Veteran's eligibility under 38 U.S.C.A. § 1728, the Board notes that service connection is currently in effect for only the following disabilities:

(1) Actinic damage and keratosis, tinea pedis and onychomycosis and history of scaling blotches (skin disorder), rated as 30 percent disabling since April 7, 1995;
(2) Anxiety disorder with history of PTSD, rated as 30 percent disabling since May 31, 2007;
(3) Shell fragment wound with laceration of the right temple, rated as 10 percent disabling since February 15, 1946;
(4) Tinnitus, rated as 10 percent disabling since December 14, 1994;
(5) Bilateral hearing loss, rated as 10 percent disabling since April 7, 1995; 
(6) Residuals of malaria, rated as noncompensable since February 15, 1946; and,
(7) Right eye scarring as residuals of multiple right eye surgeries under 38 U.S.C.A. § 1151, currently rated as 10 percent disabling since May 19, 2005.

His combined evaluation is 70 percent disabling since May 31, 2007.  

As discussed in greater detail below, the Veteran was treated for a routine follow-up for his cerebrovascular accident (CVA) on May 18, 2010; such follow-up treatment stems from a March 2010 emergency room visit for a CVA, the matter of reimbursement for which is not before the Board at this time.  At the present time, the Veteran is not service-connected for his CVA.  Therefore, the Veteran is not eligible for payment for unauthorized medical expenses under 38 U.S.C.A. § 1728.

Moreover, while the Veteran has asserted that his CVA is potentially service-connectable as a result of his psychiatric disorder on a secondary basis, and that he currently has a TDIU appeal pending, which could allow him to be considered permanently and totally disabled, and therefore potentially eligible under (a)(1-3) above, the Board finds that even if eligibility is assumed in this case, for the reasons discussed below with regards to emergent condition and VA facility feasibility, the claim under section 1728 must also fail.  

Regardless of eligibility under 38 U.S.C.A. § 1728, the Veterans Millennium Health Care and Benefits Act also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those Veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority, the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA Medical Center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of that emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002 (2013).

In addition, a veteran is required to file a claim within 90 days of the latest of the following: (1) July 19, 2001; (2) the date that the veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or, (4) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004.

On May 18, 2010, the Veteran was seen either by Dr. E.J.S. or Dr. V.C. at a private facility for a neurological follow-up appointment for his CVA.  That treatment record noted that the Veteran had a CVA at the end of March 2010 which mainly involved his right cerebellum and a small area of his left high frontal parietal region.  He was an inpatient at the University and there he was found to have atrial fibrillation as a new diagnosis and this was felt to be the etiology of his CVA.  He was discharged to the University Rehabilitation Unit on March 31, 2010 with the following medications: Coumadin, pravastatin and diltiazem, which were all new medications at that time.  The treatment record continues:

He comes today to clinic for routine follow-up.  He reports that he is doing quite well.  He lives at the VA in the Hoptel. [sic]  He has returned to all his normal activities of daily living including exercising.  He is quite independent and makes his own food and does all of his own care.  He reports that he is pleased with his progress and wants to take initiative to prevent stroke in the future.  

After examination, the treatment record continues:

[The Veteran] is doing well after a stroke at the end of March 2010.  The etiology of his stroke is likely from a new diagnosis of atrial fibrillation.  He has since been taking Coumadin which is followed by the VA.  Other stroke risk factors include cholesterol for which he is taking a statin, and high blood pressure which is now controlled.  As far as recovery from his stroke his only residual symptom is poor handwriting due to his right hand ataxia; however, he continues to practice and this is improving.  He is on all the appropriate medications and lifestyle modifications for stroke prevention.  He may follow up as needed through the VA Hospital or with his primary care doctor.  

Based on the foregoing evidence, regardless of the other requirements necessary for reimbursement under sections 1725 or 1728, the Board finds that there was no emergent condition at the time of the May 18, 2010 treatment, which is a necessary predicate for payment or reimbursement for non-VA care under both appropriate statutes and regulations.  

With respect to the emergent condition requirement, 38 U.S.C.A. § 1728 defines a "medical emergency" to be of such nature "that delay would have been hazardous to life or health."  In Swinney v. Shinseki, 23 Vet. App. 257 (2009), the United States Court of Appeals for Veterans Claims (Court) held the term "medical emergency" should be considered in light of whether a "reasonable prudent layperson" would believe delay would be "hazardous to life or health."  The Board notes the facts in Swinney involved application of 38 U.S.C.A. § 1725 and not 38 U.S.C.A. § 1728, but the provisions of 38 U.S.C.A. §§ 1725 and 1728 were amended, effective October 10, 2008.  See "Veterans' Mental Health and Other Care Improvement Act of 2008," Pub. L. No. 110-387, 122 Stat. 4110 (2008).  

The care rendered in this case was provided after October 10, 2008, and the claim was submitted after that date.  The amended version of the statute is therefore the applicable definition in this case; regardless, the amended version is more favorable to the Veteran, and the amended version of the statute will be applied to this claim.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Significantly, the amended version of 38 U.S.C.A. § 1728 now provides that the emergent nature of the condition is determined by whether a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  See 38 U.S.C.A. § 1728(c), which provides that the term "emergency treatment" has the meaning given such term in 38 U.S.C.A. § 1725(f)(1).

Based on the above definition which is applicable to both sections 1728 and 1725, the Board finds that there was not an emergent condition such that the Veteran, as a prudent layperson, would have been hazardous to his life or health if there had been a delay.  The May 18, 2010 treatment was listed on the face of that document as a "routine follow-up" and the Veteran reported during that he was "doing quite well" at that time.  There is absolutely no sign of any acute distress or other emergent condition apparent at that time.  By all accounts, the Veteran was perfectly fine on May 18, 2010.  Additionally, the facility at issue is a Clinical Neurosciences Center, not an emergency room.  

As the Veteran's May 18, 2010 treatment was provided by a Clinical Neurosciences Center and not by an emergency room, and the treatment was noted as being a "routine follow-up" for his nonservice-connected stroke, the evidence does not establish that there was an emergent condition that existed at the time of the May 18, 2010 treatment that a prudent layperson would believe represented a hazard to life or health if there was a delay in seeking treatment.  

The Board additionally notes that the Veteran appeared to be living at a VA facility, as noted in the May 18, 2010 treatment record, and he also appeared to being obtaining treatment from VA at that time for other medical issues at that time, including maintenance of his new medications following his stroke.  It does not appear that a VA facility was not feasibly available to the Veteran to seek this non-emergent routine follow-up through VA instead of through the private treatment provider; in fact, the Board notes that the Veteran was particularly informed that he was free to follow-up through VA or his primary care doctor during the May 18, 2010 visit.  

Consequently, it appears to the Board that the Veteran was already receiving routine follow-up care through VA for his CVA at the time of the May 18, 2010 treatment.  The Veteran has not demonstrated that VA facilities were not feasibly available to him instead of seeking this apparent-voluntary treatment through his private medical provider.  

In short, the Board finds that payment or reimbursement for the expenses incurred on May 18, 2010 cannot be awarded because it appears that the Veteran was not in an emergent condition at that time and that VA facilities were feasibly available to provide the care sought at that time; and in fact, VA was already at least minimally monitoring his medications associated with his March 2010 CVA.  

As the Board finds that there was neither an emergent condition nor that VA facilities were not feasibly available, the Board need not address any of the other aspects of the Veteran's claims under 38 U.S.C.A. §§ 1725 and 1728 at this time.  

The Board does note that it appears that the Veteran also does not meet the continuing care prong-as he appeared to have been stabilized and discharged from the emergency room on March 31, 2010 thereby cutting off VA's reimbursement liability because he was stabilized at that time-and that he is currently covered by Medicare, both of which would be an additional reasons for denial under section 1725.  The Board, however, does not reach any decision with regards to those particular aspects of entitlement in this case.

Accordingly, based on the foregoing analysis, the Board finds that payment or reimbursement of unauthorized medical expenses in the amount of $254.00, incurred at a private medical facility in Salt Lake City, Utah, on May 18, 2010, must be denied on the evidence of record.  See 38 U.S.C.A. §§ 1725, 1728; 38 C.F.R. §§ 17.52, 17.53.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses in the amount of $254.00, incurred at a private facility in Salt Lake City, Utah, on May 18, 2010, is denied.  



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


